                 Case 1:18-cr-00001-LJO Document 34 Filed 02/09/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CHRISTOPHER D. BAKER
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                            CASE NO. 1:18-CR-00001-LJO

11                                 Plaintiff,             STIPULATION REGARDING SCHEDULE
                                                          FOR DEFENDANT’S MOTION TO REDUCE
12                          v.                            SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                          [FINDINGS AND ORDER
13   EVERITT AARON JAMESON,

14                                Defendant.

15

16                                                STIPULATION
17          Plaintiff United States of America (the “government”), by and through its counsel of record, and
18 the defendant, by and through his counsel of record, hereby stipulate as follows:

19          1.      The defendant filed a motion to reduce sentence under 18 U.S.C. § 3582(c)(1)(A) on
20 February 3, 2021. Docket No. 29. Pursuant to Local Rule 430.1, the government’s response is due on

21 February 10, 2021, with any reply from the defendant due on February 15, 2021.

22          2.      Counsel for the government requests additional time to obtain relevant records and draft
23 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

24 request.

25          3.      Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
26 schedule on the defendant’s motion as follows:

27                  a)     The government’s response to the defendant’s motion to be filed on or before
28          February 17, 2021;

      STIPULATION RE BRIEFING SCHEDULE                    1
30
                 Case 1:18-cr-00001-LJO Document 34 Filed 02/09/21 Page 2 of 2


 1                  b)     The defendant’s reply to the government’s response to be filed on or before

 2          February 24, 2021.

 3

 4          IT IS SO STIPULATED.

 5

 6   Dated: February 4, 2021                                 MCGREGOR W. SCOTT
                                                             United States Attorney
 7

 8                                                           /s/ CHRISTOPHER D. BAKER
                                                             CHRISTOPHER D. BAKER
 9                                                           Assistant United States Attorney

10

11   Dated: February 4, 2021                                  /s/ CHARLES LEE
                                                              CHARLES LEE
12                                                            REED GRANTHAM
                                                              Counsel for Defendant
13
                                                              EVERITT AARON JAMESON
14

15                                         FINDINGS AND ORDER

16          Based upon the stipulation and representations of the parties, the court adopts the following as a

17 revised briefing schedule regarding the defendant’s motion for sentence reduction:

18          a)      The government’s response to the defendant’s motion, Docket No. 29, is due on or before

19 February 17, 2021;

20          b)      The defendant’s reply to the government’s response, if any, is due on February 24, 2021.

21
     IT IS SO ORDERED.
22

23      Dated:      February 8, 2021
                                                       UNITED STATES DISTRICT JUDGE
24

25

26

27

28

      STIPULATION RE BRIEFING SCHEDULE                   2
30
